Exhibit 10.16
AMENDMENT NO. 1 TO THE
NOBLE DRILLING CORPORATION
RETIREMENT RESTORATION PLAN
Pursuant to the provisions of Section 9 thereof, the Noble Drilling Corporation
Retirement Restoration Plan as amended by restatement in its entirety effective
as of January 1, 2009 (the “Plan”), is hereby amended in the following respect
only:
Effective as of January 1, 2009, Section 1.1(h) of the Plan is hereby amended by
restatement in its entirety to read as follows:
(h) “Participant” means the Chief Executive Officer of Noble Corporation and any
other employee of an Employer who (i) is a participant in the Retirement Plan,
and (ii) has been designated by the Chief Executive Officer of Noble Corporation
to be a Participant in this Plan.
IN WITNESS WHEREOF, this Amendment has been executed by Noble Drilling
Corporation on behalf of all Employers on this 10th day of July, 2009.

            NOBLE DRILLING CORPORATION
      By:   /s/ Julie Robertson       Title: Senior Vice President          

 

 